         Case 1:00-cr-01118-JSR Document 833 Filed 08/02/21 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
UNITED STATES OF AMERICA,
                                                       00-cr-1118     (JSR)
             -v-
                                                       MEMORANDUM ORDER
MARTIN LEWIS,

      Defendant.

-----------------------------------x
JED S. RAKOFF, U.S.D.J.

      Defendant Martin Lewis            began working as        a   bus     driver   for

Manti' s   Transportation in 1991.             See Def.    Mot.,    ECF 820,     Ex.   A

("PSR") at 20, i105. Manti's Transportation was taken over by an

organized      crime    family,   the    Decavalcante       Crime     Family,     after

Manti's owner defaulted on a loan from that Family. Def. Mot. 4.

In January 1998, members of the Decavalcante Crime Family offered

Lewis $10,000 and a construction job to murder fellow crime family

member     Joseph      Conigliaro,      whom    they      suspected    of     skimming

proceeds.    See PSR at 24.        Lewis shot and killed Conigliaro.                 Id.

Lewis was sentenced to mandatory life in prison for one count each

of conspiracy to murder in aid of racketeering, murder in aid of

racketeering,       and use of firearm in connection with a crime of

violence. See PSR at 1. Lewis has spent nearly 20 years in prison.

Def. Mot. 1. Lewis is incarcerated at FCI Sheridan in Oregon, where

his   record    reflects    no    disciplinary      infractions       and     extensive




                                          1
         Case 1:00-cr-01118-JSR Document 833 Filed 08/02/21 Page 2 of 8



coursework completion. See Def. Ex. C. Lewis, who is 66 years old,

suffers from asthma and acute bronchitis. Def. Mot., Ex. B, at 1.

       Lewis now seeks compassionate release based on the heightened

risk    of     contracting      COVID-19             while     incarcerated,         mitigating

factors        surrounding       the      crime         and      pronounced            sentencing

disparities, and his rehabilitation. For the reasons that follow,

the    Court    finds    that   Lewis         has     demonstrated extraordinary and

compelling reasons warranting a reduction of his sentence to 30

years in prison.

                                    LEGAL STANDARD

       Lewis    moves    for    sentence         reduction pursuant             to       18    U.S. C.

§   3582 (c) (1) (A) (i), which provides:

       [T]he court,         upon motion of the defendant after
       the defendant has fully exhausted all administrative
       rights to appeal a failure of the Bureau of Prisons to
       bring a motion on the defendant's behalf or the lapse of
       30 days from the receipt of such a request by the warden
       of the defendant's facility, whichever is earlier, may
       reduce the term of imprisonment . . . , after considering
       the factors set forth in section 3553(a) to the extent
       that they are applicable, if it finds that
       extraordinary and compelling reasons warrant such a
       reduction.

Although       this     provision        is      sometimes           referred       to        as   the

"compassionate release" statute,                      the statute addresses sentence

reduction       and   empowers      a    district            court    to    "reduce       but      not

eliminate       a   defendant's         prison        sentence."           United      States       v.

Brooker, 976 F.3d 228, 237 (2d Cir. 2020); see also, e.g., United

States v.      Henareh,    486 F.        Supp.       3d 744,     747       (S.D.N.Y.      Jan.     13,


                                                 2
         Case 1:00-cr-01118-JSR Document 833 Filed 08/02/21 Page 3 of 8



2021); United States v. Garcia, 505 F. Supp. 3d 328, 331 (S.D.N.Y.

Dec . 8 , 2 0 2 0 ) .

        To reduce Martin Lewis's                     lifetime term of imprisonment or

order his           immediate release under this                       statute,       the Court must

find:        ( 1)   that Lewis has exhausted his administrative remedies,

(2)     that        he    has       shown    extraordinary               and     compelling       reasons

warranting a sentence reduction,                             (3) that the 18 U.S.C. § 3553(a)

·sentencing factors are consistent with a lesser sentence than the

one previously imposed, and (4) that there is a particular sentence

reduction           consistent        with     the       §    3553 (a)     factors       that    is   also

warranted by extraordinary and compelling reasons. Garcia, 505 F.

Supp. 3d at 331-32.

                                               DISCUSSION

        It is undisputed that Lewis has exhausted his administrative

remedies.           Thus,       the     only    issues          for      the     Court    are     whether

"extraordinary                and     compelling             reasons"          wariant     a     sentence

reduction           and       whether       "such    a        reduction         is   consistent       with

applicable policy statements issued by the Sentencing Commission."

See 18 U.S.C.             §   3582 (c) (1) (A).

        I.          Extraordinary and Compelling Circumstances

        Lewis's          advanced age          and heal th            conditions      demonstrate       an

extraordinary             and    compelling          reason       for     a     sentence       reduction.

Specifically, Lewis is over 65 years old and suffers from chronic

asthma and bronchitis, which increases his risk of suffering severe


                                                      3
          Case 1:00-cr-01118-JSR Document 833 Filed 08/02/21 Page 4 of 8



illness from COVID-19. While the Government discounts the impact

of Lewis's age and illnesses, both are highly relevant. Though the

Bureau of Prisons policy statements and application notes are not

binding,       they   can    add   insight.       See    Gara vi to-Garcia    v.     United

States,       2021 WL 2525037, at *4. Under Application Note 1 (A) (ii),

an extraordinary and compelling reason for a sentence reduction

exists when the defendant is:

        suffering from a serious physical or medical condition,
        suffering from a serious functional or cognitive impairment,
        or experiencing deteriorating physical or mental health
        because of the aging process, that substantially diminishes
        the ability of the defendant to provide self-care within the
        environment of a correctional facility and from which he or
        she is not expected to recover.

Application Note 1 to U.S.S.G. § lBl.13:

        Lewis's respiratory conditions date back to at least May 2014.

Years of dust exposure in a poorly ventilated prison woodworking

shop,     a   history of      smoking,     and ongoing Oregon wildfires                have

exacerbated his ailments.            Def.     Mot.      8,   19;   Def.   Reply 5.    While

incarcerated,         "Mr.   Lewis   has    found       it   constantly difficult        to

breathe." Def. Mot. 10. Because Lewis suffers from a debilitating

medical condition exacerbated by his advancing age, the Court finds

that there are extraordinary and compelling reasons for a sentence

reduction in this case.

        II.     Section 3553(a) Factors

        Next, the Court must decide whether a sentence of less than

life in prison would be sufficient to comply with the goals of



                                              4
              Case 1:00-cr-01118-JSR Document 833 Filed 08/02/21 Page 5 of 8



criminal sentencing, as stated in 18 U.S.C. § 3553(a). Lewis has

already             served       20      years    in    prison,      more      than      any     of    his

codefendants, and he argues that a sentence of time served would

satisfy the Section 3553(a) factors.                            The Government responds that

the§ 3553 factors require no reduction whatsoever.

            First, the Court considers the nature and seriousness of the

offense. Although the murder of Joseph Conigliaro was Lewis's first

and         only     crime,        his    conduct       was    egregious.       Lewis     surveilled

Conigliaro,            suggested            a    location      for     the    murder,          and    shot

Conigliaro five times in the cheek, neck, arm, and torso. See PSR

':II':II   51-70.    The     seriousness           of   the    crime    weighs      in   favor        of   a

substantial sentence.

            Second,        the     Court        considers     the    need     to    avoid       unwanted

sentencing disparities.                     The defense argues that a life sentence

creates an unwarranted sentencing disparity between Lewis and his

codefendants. Although Lewis committed a horrific crime,                                         he was

not the leader of the charged conspiracy. Lewis was neither the

head of the crime family, nor the acting boss who authorized the

shooting,            nor     the      crewmember ·who         planned    the       murder,      nor    the

conspirator who provided the gun.                             But Lewis has received one of

the longest sentences. The head of the Decavalcante crime family

has been free                since 2012,          the acting boss            since 2013.         DiTorra

served six years in prison.                         Id. Americo Massa,             who hired Lewis,




                                                        5
         Case 1:00-cr-01118-JSR Document 833 Filed 08/02/21 Page 6 of 8



will be released in six years.            Id. The pronounced disparities in

this case favor a sentence reduction.

       Third, the Court considers the defendant's background. Lewis

has offered context for his involvement in Conigliaro's murder and

argues that these factors related to the crime warrant a sentence

reduction. While Lewis ackno~ledges the gravity of his conduct, he

argues that a lifetime sentence is disproportionate to the offense.

Lewis also offers context for his crime and argues that mitigating

factors surrounding its commission warrant a sentence reduction.

Lewis argues that he was uniquely vulnerable when his titular boss

at Manti's, Thomas DiTorra, pitched the murder-for-hire. See Def.

Mot.    at    6.    Lewis's   second wife had died of a        heroin overdose,

leaving him as a single dad with significant debt,                     living in a

trailer on his employer's property. Id. at 3-5. Lewis feared that

Child Protective Services would remove his children from his care.

Id.    at 6.       When DiTorra and his crewmember Americo Massa offered

Lewis $10,000 and a construction company job to murder Conigliaro,

Lewis agreed against his better judgment. Id.

       Finally,         the    Court    considers      evidence        of    Lewis's

rehabilitation.           Lewis   has   been   a   model   prisoner.    He   has   no

disciplinary record. See Def. Ex. C. He has devoted himself to his

Catholic faith and led Bible studies while incarcerated. See id.

at 10,       22.     He has taken a multitude of available courses and

become a passionate woodworker. Id. at 10. He has strengthened his


                                          6
            Case 1:00-cr-01118-JSR Document 833 Filed 08/02/21 Page 7 of 8



remaining family ties,                   speaking to his youngest daughter Natalia

almost daily.           Id.     Lewis also expresses remorse for his role in

Conigliaro's murder in a letter to the Court. See Def. Ex. D. Lewis

argues that the murder of Conigliaro was an aberration brought on

by severe financial distress,                       and his clean disciplinary record

suggests he would not be a danger to the community if released.

        Upon considering Lewis's background, his negligible criminal

history, the similarity of his offense conduct to that of his co-

defendants,         and the evidence of rehabilitation,                          the Court finds

that a sentence of substantially less than a lifetime would satisfy

the    purposes         of    criminal       sentencing            articulated    in     §    3553 (a).

However,       given that Lewis committed a vicious crime,                                   the Court

finds       that    immediate            release     would         contravene     the    sentencing

factors articulated in 18 U.S.C. § 3553(a).                               The Court concludes

that    a    sentence         of    30    years     is       sufficient   to    comply with the

purposes of sentencing articulated in§ 3553(a).

        Finally, the Court asks whether there is a sentence reduction

consistent with the                 §    3553 (a)    factors that is warranted by the

extraordinary                and         compelling            reasons.     See         18      u.s.c.
§   3582 (c) (1) (A) (i).           The Court finds that the severity of Lewis's

sentence considering his role in the offense, the length of Lewis's

sentence        compared           to    those      of       his   codefendants,        and    Lewis's

evidence           of        rehabilitation              demonstrate       extraordinary            and

compelling circumstances warranting a sentence reduction.


                                                         7
     Case 1:00-cr-01118-JSR Document 833 Filed 08/02/21 Page 8 of 8



     For   the   foregoing     reasons,       Lewis's   motion   for   a   sentence

reduction is granted, and his sentence is modified to reduce the

term of imprisonment from life imprisonment to 360 months.                      All

other aspects of his sentence remain in full force and effect.



     SO ORDERED.

Dated:     New-iho;J'   NY
                        2021
           ---41-H-'




                                          8
